Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 5/9/2022 has been entered.  All previous objections have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8, 21, 24-25, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malvasi (US20170067469) in view of Chen (CN206206192U) and in further view of Down (US 7,576,459).
Claims 1 and 27:  Malvasi discloses an apparatus (Fig. 1) comprising a motor (22) having a first side and a second side, the motor including a stator (48); a rotor (32) comprising a hollow shaft (80); a housing around the stator and rotor and defining an internal motor cavity (note housing around motor in Fig. 1); a mechanical pump (10) connected to the second side of the motor, the mechanical pump comprising a first pump inlet (Fig. 1, note arrow pointing into impeller), a second pump inlet (note second inlet originating within impeller which proceeds through 82 to 96 and eventually to openings downstream of 76; see also paragraph 27), and a pump outlet (Fig. 1, note arrow pointing away from impeller), wherein the first pump inlet is fluidically connected to the pump outlet via a first fluid passageway (note fluid passageway connecting the two arrows through impeller), wherein the second pump inlet is fluidically connected to the pump outlet via a second fluid passageway (note passageway within 80), the second fluid passageway extending through the hollow shaft and through the internal motor cavity to the pump outlet from the second pump inlet (Fig. 1); and an electronic control unit (91) connected to the first side of the motor.
Malvasi does not disclose that the electronic control unit comprises a temperature sensor located adjacent to a shaft outlet of the hollow shaft, wherein the temperature sensor is configured to measure a temperature of a fluid exiting the hollow shaft.  However, Chen teaches a pump having an electronic control unit (Fig. 2, note controller on top of motor 2) which comprises a temperature sensor (6) located adjacent to a shaft outlet (note outlet of 2a near 7) of a hollow shaft (2a), wherein the temperature sensor is configured to measure a temperature of a fluid exiting the hollow shaft (Fig. 1 at 7).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a temperature sensor as taught by Chen into the apparatus of Malvasi in order to assess motor temperature with a convenient assembling position (see page 2 in English Machine Translation of CN206206192U).
Malvasi, as modified by Chen, discloses the particulars of operating its pump in an associated vehicle to pump coolant (see paragraphs 2, 4-5 in Malvasi) while also monitoring outgoing fluid temperature.  While not explicit about controlling an aspect of the associated vehicle, including torque, from temperature monitoring, this would be easily implemented if not entirely expected, as shown by Down which teaches a coolant system in which temperature-monitored exiting fluid influences the control of the vehicle-associated pump to provide adequate cooling (see col. 5, lines 63-67 and col. 6, lines 1-4).  It would have been obvious before the effective filing date of the invention to a skilled artisan to utilize temperature monitoring for vehicle coolant pump control as taught by Down into the apparatus of Malvasi as modified by Chen in order to better satisfy changing coolant demands.  Examiner notes that the adjustment of coolant pump operation speed as provided by Down will necessarily increase/decrease pump output torque.
Claim 3:  Malvasi, Chen and Down teach the previous limitations.  Malvasi further discloses that the hollow shaft comprises a shaft inlet (note top end of 82) and a shaft outlet (note bottom end of 82), wherein the fluid in the second fluid passageway flows from the shaft inlet to the shaft outlet (Fig. 1), and wherein the pump outlet is proximate to the shaft inlet relative to the shaft outlet (Fig. 1).
Claim 4:  Malvasi, Chen and Down teach the previous limitations.  Malvasi further discloses that at least a portion of the first fluid passageway and the second fluid passageway is common (Fig. 1, note overlap in/around impeller).
Claim 6:  Malvasi, Chen and Down teach the previous limitations.  Malvasi further discloses that the electronic control unit includes a microcontroller (47, see paragraph 37) controlling the mechanical pump.
Claims 8 and 29:  Malvasi discloses a method of pumping a fluid in an electric pump system (Fig. 1) having a mechanical pump (10), the method comprising pumping fluid through a fluid passageway (not passageway within 80) from a pump inlet (note inlet within impeller which proceeds within 80 to 96 to openings downstream of 76) to a pump outlet (see paragraph 27), wherein the fluid passageway extends through a hollow shaft (80) of a rotor (32) and through an internal motor cavity defined by a housing (12) around the rotor (Fig. 1), wherein the fluid flows through the hollow shaft from a shaft inlet (note top end of 80) to a shaft outlet (note bottom end of 80), wherein the pump outlet is proximate the shaft inlet relative to the shaft outlet (Fig. 1).
Malvasi does not disclose detecting via a temperature sensor located adjacent to the shaft outlet, a temperature of the fluid exiting the hollow shaft.  However, Chen teaches a pump having an electronic control unit (Fig. 2, note controller on top of motor 2) configured to detect, via a temperature sensor (6) located adjacent to a shaft outlet (note outlet of 2a near 7), a temperature of the fluid exiting the hollow shaft (Fig. 1 at 7).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a temperature sensor as taught by Chen into the apparatus of Malvasi in order to assess motor temperature with a convenient assembling position (see page 2 in English Machine Translation of CN206206192U).
Malvasi, as modified by Chen, discloses the particulars of operating its pump in an associated vehicle to pump coolant (see paragraphs 2, 4-5 in Malvasi) while also monitoring outgoing fluid temperature.  While not explicit about controlling an aspect of the associated vehicle, including torque, from temperature monitoring, this would be easily implemented if not entirely expected, as shown by Down which teaches a coolant system in which temperature-monitored exiting fluid influences the control of the vehicle-associated pump to provide adequate cooling (see col. 5, lines 63-67 and col. 6, lines 1-4).  It would have been obvious before the effective filing date of the invention to a skilled artisan to utilize temperature monitoring for vehicle coolant pump control as taught by Down into the apparatus of Malvasi as modified by Chen in order to better satisfy changing coolant demands.  Examiner notes that the adjustment of coolant pump operation speed as provided by Down will necessarily increase/decrease pump output torque.
Claim 21:  Malvasi, Chen and Down teach the previous limitations.  Malvasi further discloses that each of the first pump inlet, the second pump inlet, and the pump outlet is located on the second side of the motor (Fig. 1).
Claim 24:  Malvasi, Chen and Down teach the previous limitations.  Malvasi, as modified by Chen, further teaches that the detected temperature of the fluid corresponds to a temperature of the fluid prior to the fluid entering the internal motor cavity (Examiner noting that with a temperature sensor situated at the end of the hollow shaft, the detected temperature will be the fluid’s state before entering the internal motor cavity).
Claim 25:  Malvasi, Chen and Down teach the previous limitations.  Malvasi, as modified by Chen, further teaches that the detected temperature of the fluid corresponds to a temperature of the fluid prior to the fluid being heated by the electric pump system by a threshold amount (Examiner noting that with the temperature sensor situated at the end of the hollow shaft, the detected temperature will be the fluid’s state before being heated by a threshold amount after passing through the internal motor cavity).
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malvasi (US20170067469) in view of Chen (CN206206192U) and Down (US 7,576,459) and as evidenced by Thompson (US20160230767).
Claim 2:  Malvasi, Chen and Down teach the previous limitations.  While Chen is not explicit about the kind of temperature sensor (e.g., a thermistor), thermistors are commonly used as temperature sensors, as evidenced by Thompson (see paragraphs 47 and 53).  It would have been obvious before the effective filing date of the invention to a skilled artisan to utilize the kind of temperature sensor taught by Thompson into the apparatus of Malvasi as modified by Chen as thermistors are a very durable kind of temperature sensor with an expected long service life.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malvasi (US20170067469) in view of Chen (CN206206192U) and Down (US 7,576,459) and in further view of Williams (US20040028539).
Claim 5:  Malvasi, Chen and Down teach the previous limitations.  Malvasi does not teach that the mechanical pump is a gerotor.  However, Williams teaches a similar pump/motor/control board apparatus and notes the interchangeability of the pump between various driving devices such as an impeller and gerotor (see paragraph 22).  It would have been obvious before the effective filing date of the invention to a skilled artisan to substitute the impeller of Malvasi for a gerotor as taught by Williams as it involves mere substitution of one known element for another with a predictable expectation of success.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malvasi (US20170067469) in view of Chen (CN206206192U) and Down (US 7,576,459) and in further view of Ye (US20170009778).
Claim 7:  Malvasi, Chen and Down teach the previous limitations.  Malvasi is not explicit about the electronic control unit including cooling ribs.  However, Ye teaches an electronic control unit housing including cooling ribs (note 70/80; paragraph 35, see claim 15) which helps dissipate heat from the control unit.  It would have been obvious before the effective filing date of the invention to include cooling ribs as taught by Ye into the apparatus of Malvasi to improve heat dissipation from the control unit and prevent overheating.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malvasi (US20170067469) in view of Chen (CN206206192U) and Down (US 7,576,459) and in further view of Sloteman (US 6,012,909).
Claim 28:  Malvasi, Chen and Down teach the previous limitations.  Malvasi is not explicit about a bypass inlet.  However, Sloteman teaches a motor/pump unit which uses a bypass inlet (Fig. 3, note inlet at 80/82).  It would have been obvious before the effective filing date of the invention to utilize an add’l inlet as taught by Sloteman into the apparatus of Malvasi to allow cooler fluid to enter the motor-pump area and effectuate greater temperature reduction therein.
Claims 14, 17, 19, 26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malvasi (US20170067469) in view of Chen (CN206206192U) and Down (US 7,576,459) and in further view of Hall (US 5,529,114).
Claims 14 and 30:  Malvasi discloses a system comprising an apparatus (Fig. 1) including a motor (22) having a first side and a second side, the motor including a stator (48), and-4-Application No.: 15/944841 Filing Date:April 4, 2018a rotor (32) comprising a hollow shaft (80); an electronic control unit (91) connected to the first side of the motor; a mechanical pump (10) connected to the second side of the motor, the mechanical pump comprising a first pump inlet (Fig. 1, note arrow pointing into impeller), a second pump inlet (note second inlet originating within impeller which proceeds through 82 to 96 and eventually to openings downstream of 76; see also paragraph 27), and a pump outlet (Fig. 1, note arrow pointing away from impeller), wherein each of the first pump inlet, the second pump inlet, and the pump outlet is located on the second side of the motor (Fig. 1), wherein the first pump inlet is fluidically connected to the pump outlet via a first fluid passageway (note fluid passageway connecting the two arrows through impeller), and wherein the second pump inlet is fluidically connected to the pump outlet via a second fluid passageway (note passageway within 80), the second fluid passageway extending through the hollow shaft from the second pump inlet to the pump outlet (Fig. 1).
Malvasi does not disclose that the electronic control unit comprises a temperature sensor located adjacent to a shaft outlet of the hollow shaft, wherein the temperature sensor is configured to measure a temperature of a fluid exiting the hollow shaft.  However, Chen teaches a pump having an electronic control unit (Fig. 2, note controller on top of motor 2) which comprises a temperature sensor (6) located adjacent to a shaft outlet (note outlet of 2a near 7) of a hollow shaft (2a), wherein the temperature sensor is configured to measure a temperature of a fluid exiting the hollow shaft (Fig. 1 at 7).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a temperature sensor as taught by Chen into the apparatus of Malvasi in order to assess motor temperature with a convenient assembling position (see page 2 in English Machine Translation of CN206206192U).
Malvasi, as modified by Chen, discloses the particulars of operating its pump in an associated vehicle to pump coolant (see paragraphs 2, 4-5 in Malvasi) while also monitoring outgoing fluid temperature.  While not explicit about controlling an aspect of the associated vehicle, including torque, from temperature monitoring, this would be easily implemented if not entirely expected, as shown by Down which teaches a coolant system in which temperature-monitored exiting fluid influences the control of the vehicle-associated pump to provide adequate cooling (see col. 5, lines 63-67 and col. 6, lines 1-4).  It would have been obvious before the effective filing date of the invention to a skilled artisan to utilize temperature monitoring for vehicle coolant pump control as taught by Down into the apparatus of Malvasi as modified by Chen in order to better satisfy changing coolant demands.  Examiner notes that the adjustment of coolant pump operation speed as provided by Down will necessarily increase/decrease pump output torque.
Malvasi is silent about a heat exchanger in fluid communication with the pump outlet and an oil reservoir in fluid communication with the first pump inlet.  However, Hall (Fig. 2) teaches a pump which has a heat exchanger (claim 9) in fluid communication with the pump outlet and an oil reservoir (note col. 4, lines 40-44) in fluid communication with the first pump inlet (Fig. 2).  It would have been obvious before the effective filing date of the invention to include the heat exchanger and reservoir components of Hall into the apparatus of Kershaw order to better cool an associated device such as a motor.
Claim 17:  Malvasi, Chen, Down and Hall teach the previous limitations.  Malvasi further discloses that at least a portion of the first fluid passageway and the second fluid passageway is common (Fig. 1, note overlap of both passageways within/around impeller).
Claim 19:  Malvasi, Chen, Down and Hall teach the previous limitations.  Malvasi further discloses that the electronic control unit includes a microcontroller (47, see paragraph 37) controlling the mechanical pump.
Claim 26:  Malvasi, Chen, Down and Hall teach the previous limitations.  Malvasi further discloses that fluid flows through the hollow shaft from a shaft inlet (note upper end of 80) to the shaft outlet (note lower end of 80), wherein the pump outlet is closer to the shaft inlet than the shaft outlet (Fig. 1).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malvasi (US20170067469) in view of Chen (CN206206192U) and Down (US 7,576,459) and Hall (US 5,529,114) and in further view of Sloteman (US 6,012,909).
Claim 31:  Malvasi, Chen and Down teach the previous limitations.  Malvasi is not explicit about a bypass inlet.  However, Sloteman teaches a motor/pump unit which uses a bypass inlet (Fig. 3, note inlet at 80/82).  It would have been obvious before the effective filing date of the invention to utilize an add’l inlet as taught by Sloteman into the apparatus of Malvasi to allow cooler fluid to enter the motor-pump area and effectuate greater temperature reduction therein.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malvasi (US20170067469) in view of Chen (CN206206192U) and Down (US 7,576,459) and Hall (US 5,529,114) as evidenced by Thompson (US20160230767).
Claim 15:  Malvasi, Chen, Down and Hall teach the previous limitations.  While Chen is not explicit about the kind of temperature sensor (e.g., a thermistor), thermistors are commonly used as temperature sensors, as evidenced by Thompson (see paragraphs 47 and 53).  It would have been obvious before the effective filing date of the invention to a skilled artisan to utilize the kind of temperature sensor taught by Thompson into the apparatus of Malvasi as modified by Chen and Hall as thermistors are a very durable kind of temperature sensor with an expected long service life.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malvasi (US20170067469) in view of Chen (CN206206192U) and Down (US 7,576,459) and Hall (US 5,529,114) and in further view of Williams (US20040028539).
Claim 18:  Malvasi, Chen, Down and Hall teach the previous limitations.  Malvasi does not teach that the mechanical pump is a gerotor.  However, Williams teaches a similar pump/motor/control board apparatus and notes the interchangeability of the pump between various driving devices such as an impeller and gerotor (see paragraph 22).  It would have been obvious before the effective filing date of the invention to a skilled artisan to substitute the impeller of Malvasi for a gerotor as taught by Williams as it involves mere substitution of one known element for another with a predictable expectation of success.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malvasi (US20170067469) in view of Chen (CN206206192U) and Down (US 7,576,459) and Hall (US 5,529,114) and in further view of Ye (US20170009778).
Claim 20:  Malvasi, Chen, Down and Hall teach the previous limitations.  Malvasi is not explicit about the electronic control unit including cooling ribs.  However, Ye teaches an electronic control unit housing including cooling ribs (note 70/80; paragraph 35, see claim 15) which helps dissipate heat from the control unit.  It would have been obvious before the effective filing date of the invention to include cooling ribs as taught by Ye into the apparatus of Malvasi to improve heat dissipation from the control unit and prevent overheating.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Examiner has newly relied upon Down to teach the new claim amendments relating to making a change to an associated vehicle based upon temperature monitoring (which Examiner notes would extend to the control of a vehicle-associated pump).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746